UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: February 28, 2013 Date of reporting period:August 31, 2012 Item 1. Reports to Stockholders. Semi-Annual Report August 31, 2012 Collins Alternative Solutions Fund Institutional Class (CLLIX) Investment Adviser Collins Capital Investments, LLC 806 Douglas Road Suite 570 Coral Gables, Florida 33134 Phone: 1-855-55-ALT-MF Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 6 INVESTMENT HIGHLIGHTS 8 SCHEDULE OF INVESTMENTS 10 SCHEDULE OF OPTIONS WRITTEN 19 SCHEDULE OF SECURITIES SOLD SHORT 20 SCHEDULE OF OPEN FUTURES CONTRACTS 22 SCHEDULE OF OPEN FORWARD CURRENCY CONTRACTS 23 SCHEDULE OF INTEREST RATE SWAPS 24 SCHEDULE OF CREDIT DEFAULT SWAPS 25 STATEMENT OF ASSETS AND LIABILITIES 26 STATEMENT OF OPERATIONS 27 STATEMENT OF CHANGES IN NET ASSETS 28 FINANCIAL HIGHLIGHTS 29 NOTES TO FINANCIAL STATEMENTS 30 BASIS FOR TRUSTEES’ APPROVAL OF INVESTMENT ADVISORY AGREEMENT AND SUB-ADVISORY AGREEMENTS 42 NOTICE OF PRIVACY POLICY & PRACTICES 49 ADDITIONAL INFORMATION 50 Dear Shareholder, We are pleased to present our first semi-annual report for the Collins Alternative Solutions Fund (the “Fund”).The Fund launched on April 30, 2012 and performance for the four month period ended August 31, 2012 was 1.00% versus 2.40% for the Barclays U.S. Aggregate Total Return Index, 1.46% for the S&P 500 Total Return Index and -0.94% for the HFRX Global Hedge Fund Index.Annualized volatility(1) for the Fund was 1.61% versus 2.63% for the Barclays U.S. Aggregate Total Return Index and 14.52% for the S&P 500 Total Return Index.The Fund had a beta(1) to the Barclays U.S. Aggregate Total Return Index of -0.07 and a beta to the S&P 500 Total Return Index of 0.05. All of the Fund’s strategies were profitable during the period.The Market Neutral strategy was the top contributor with gains generated by strong performance from its equity portfolio.The volatility component of the strategy is designed with the goal to “slowly grind” out returns in a sideways market yet profit from a large market move in either direction.Global Macro was also a strong contributor driven largely by currency trading.The manager is concerned about slowing growth in the emerging markets but has been tactically long the Euro and Russian Ruble due to the monetary easing by central banks, which has been a profitable trade.The Long Short Equity strategy has also done well as several events benefitting its trades have played out in the energy sector.The manager is increasingly concerned with the downward earnings guidance witnessed in the industrial sector, prompting a reduction in net exposure to close to zero.Arbitrage and Long Short Credit strategies were also positive contributors during the period driven by convertible bond, preferred equity and high yield positions across several sectors.There were no large allocation changes during the period, and the Fund remains neutrally positioned to broader markets.Below are the strategy allocations as of August 31, 2012. Collins Alternative Solutions Fund Strategy Allocations as of August 31, 2012 (Unaudited) Percentages are stated as a percentage of allocated capital.Approximately 2% of assets were in unallocated cash. Based on daily returns from 04/30/12 through 8/31/12. 3 The past several months have been characterized by two competing dynamics – weakening economic growth and increased monetary stimulus.Global growth has slowed, most acutely in the emerging markets, where China and Brazil have both slowed significantly.This was coupled with weak employment data, downward earnings guidance in the U.S. and the threat of recession in Europe.However, the strength of policy responses, and the market reaction to them, has been greater than expected.Two actions by central banks drove the markets’ recent run – the European Central Bank’s President Mario Draghi’s statement that the “ECB will do whatever needed to preserve the Euro” and Ben Bernanke’s pledge for open ended quantitative easing.Despite the rally, outflows continue from equity mutual funds and equity market volumes are 23% below their 5 year average (according to International Strategy and Investment). We are now faced with an environment where all hope is priced into the markets.The central banks have made clear that they will take whatever policy action is necessary, even though what they have done so far has failed to produce the expected results.The risks are well known – specifically, the U.S. Fiscal Cliff, the crisis in Europe and weaker corporate profits.We do not believe the market is fully pricing in these risks.It was only a year ago when the common sentiment was that Congress would find a way to raise the debt ceiling because the consequences of not doing so would be so grave.The market dropped 13% in one week as it became clear that Congress would politicize the process despite the potential ramifications.Tensions this year are expected to be high in a lame duck Congress with both parties trying to use the Fiscal Cliff situation to score political points.We do not see any reason to expect a clean and orderly resolution. The current environment is challenging but presents opportunities for strategies that can be tactical and flexible.We believe the best approach is one of neutral positioning as both positive and negative risks are very large.With a neutral position, we have been focused on opportunities that are not dependent on market direction.Our managers do not chase returns and they are not going to start now.Having the ability to go long and short markets and not being captive to tracking a benchmark, create incentives to find the best risk-adjusted way to express a trade.We have been pleased with the broad contribution of returns from all of our strategies and the non-correlated manner in which they have been made.We appreciate your investment in the Fund and please do not hesitate to contact us with any questions. Sincerely, Dorothy C. Weaver Michael J. Collins Stephen T. Mason CEO & Portfolio Manager President Portfolio Manager Definitions: The Barclays U.S. Aggregate Total Return Index is a broad base index that is often used to represent investment grade bonds being traded in United States.The Index is a market capitalization-weighted index, meaning the securities in the index are weighted according to the market size of each bond type.Most U.S. traded investment grade bonds are represented.Municipal bonds, and Treasury Inflation-Protected Securities are excluded, due to tax treatment issues.The index includes Treasury securities, Government agency bonds, Mortgage-backed bonds, corporate bonds, and a small amount of foreign bonds traded in U.S. The S&P 500 Total Return Index is a broad-based measurement of changes in stock market conditions based on a capitalization-weighted average of 500 leading companies representing all major industries in the U.S. economy.The HFRX Global Hedge Fund Index, calculated by Hedge Fund Research, Inc., is designed to be representative of the 4 overall composition of the hedge fund universe.It is comprised of all eligible hedge fund strategies, including but not limited to, convertible arbitrage, distressed securities, equity hedge, equity market neutral, event driven, macro, merger arbitrage, and relative value arbitrage.The strategies are asset weighted based on the distribution of assets in the hedge fund industry.Volatility (also known as standard deviation) is a measure of variation or dispersion of returns from the average return.Beta represents the correlated ratio by which a fund’s returns move in relation to a benchmark’s returns. A positive beta means a fund’s returns move up and down in proportion to the benchmark’s returns; a negative beta means a fund’s returns move up and down in opposition to the benchmark’s returns; a zero beta means a fund’s returns move independently to the benchmark’s returns. The Fund’s investment objectives, risks, charges and expenses must be considered carefully before investing. Mutual fund investing involves risk.Principal loss is possible.The Fund is non-diversified, meaning it may concentrate its assets in fewer individual holdings than a diversified fund.Therefore, the Fund is more exposed to individual stock volatility than a diversified fund.The Fund invests in smaller and medium sized companies, which involve additional risks such as limited liquidity and greater volatility.Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.Investment in lower-rated and non-rated securities presents a greater risk of loss to principal and interest than higher-rated securities.The Fund may make short sales of securities, which involves the risk that losses may exceed the original amount invested.Because the Fund may invest in ETFs and ETNs, they are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s and ETN’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a Fund’s ability to sell its shares.The value of ETN’s may be influenced by the level of supply and demand for the ETN, volatility and lack of liquidity.The Fund may invest in derivative securities, which derive their performance from the performance of an underlying asset, index, interest rate or currency exchange rate.Derivatives can be volatile and involve various types and degrees of risks, and, depending upon the characteristics of a particular derivative, suddenly can become illiquid.Investments in asset-backed, mortgage-backed, and collateralized mortgage-backed securities include additional risks that investors should be aware of such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments.Investing in commodities may subject the Fund to greater risks and volatility as commodity prices may be influenced by a variety of factors including unfavorable weather, environmental factors, and changes in government regulations.Diversification does not assure a profit nor protect against loss in a declining market.Sub-Advisers of the Fund using different styles could experience overlapping security transactions.Certain Sub-Advisers may be purchasing securities at the same time other Sub-Advisers may be selling those same securities, which may lead to higher transaction expenses compared to a fund using a single investment management style. Distributor: Quasar Distributors, LLC. 5 COLLINS ALTERNATIVE SOLUTIONS FUND Expense Example (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, and (2) ongoing costs, including advisory fees and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period since inception (4/30/12 - 8/31/12). Actual Expenses The first line of the following table provides information about actual account values and actual expenses. In addition, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent. IRA accounts will be charged a $15.00 annual maintenance fee. To the extent the Fund invests in shares of exchange-traded funds or other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the example. The example includes, but is not limited to, advisory fees, fund administration and accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 6 COLLINS ALTERNATIVE SOLUTIONS FUND Expense Example (Continued) (Unaudited) Beginning Ending Expenses Paid Account Value Account Value During Period 4/30/12 8/31/12 4/30/12 – 8/31/12* Actual** Hypothetical (5% return before expenses)*** * Expenses are equal to the Fund’s annualized expense ratio of 3.27%, multiplied by the average account value over the period, multiplied by 123/365 (to reflect the period since inception). Excluding dividends on short positions and interest expense, the Fund’s annualized expense ratio would be 2.49%. ** Excluding dividends on short positions and interest expense, your actual cost of investing in the Fund would be $8.43. *** Excluding dividends on short positions and interest expense, your hypothetical cost of investing in the Fund would be $8.43. 7 COLLINS ALTERNATIVE SOLUTIONS FUND Investment Highlights (Unaudited) The Fund seeks long-term capital appreciation through absolute returns while maintaining a low correlation over time with major equity and bond markets.The Adviser believes that the Fund’s investment objective of generating long term capital appreciation through absolute (positive) returns can be achieved by utilizing various investment strategies and allocating its assets among multiple sub-advisers.The strategies utilized are similar to investment strategies traditionally employed by hedge funds.To implement these strategies each sub-adviser uses various types of securities.The allocation of portfolio holdings as of August 31, 2012 is as follows: Allocation of Portfolio Holdings (as a percentage of net assets) * Valued at the total premiums paid on purchase. ** Valued at the net unrealized appreciation (depreciation). Total Returns as of August 31, 2012 Since Inception (4/30/12) Collins Alternative Solutions Fund % Barclays U.S. Aggregate Total Return Bond Index % S&P 500 Total Return Index % HFRX Global Hedge Fund Index -0.94 % Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month- end may be obtained by calling 1-855-55-ALT-MF. Continued 8 COLLINS ALTERNATIVE SOLUTIONS FUND Investment Highlights (Continued) (Unaudited) Investment performance reflects fee waivers in effect. In the absence of such waivers, total returns would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following graph illustrates performance of a hypothetical investment made in the Fund and certain broad-based securities indices on the Fund’s inception date. The graph does not reflect any future performance. The Barclays U.S. Aggregate Total Return Bond Index is a broad-based index that is often used to represent investment grade bonds being traded in United States.The Index is a market capitalization-weighted index, meaning the securities in the index are weighted according to the market size of each bond type.Most U.S. traded investment grade bonds are represented.Municipal bonds and Treasury Inflation-Protected Securities are excluded, due to tax treatment issues.The Index includes Treasury securities, Government agency bonds, mortgage-backed bonds, corporate bonds, and a small amount of foreign bonds traded in U.S. The S&P 500 Total Return Index is a broad-based measurement of changes in stock market conditions based on a capitalization-weighted average of 500 leading companies representing all major industries in the U.S. economy.The HFRX Global Hedge Fund Index, calculated by Hedge Fund Research, Inc., is designed to be representative of the overall composition of the hedge fund universe.It is comprised of all eligible hedge fund strategies, including but not limited to, convertible arbitrage, distressed securities, equity hedge, equity market neutral, event driven, macro, merger arbitrage, and relative value arbitrage.It is not possible to invest directly in an index. Growth of $1,000,000 Investment *Inception Date 9 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Investments August 31, 2012 (Unaudited) Shares Value COMMON STOCKS – 22.29% Beverage and Tobacco Product Manufacturing – 0.31% Reynolds American, Inc. (e) $ Chemical Manufacturing – 1.66% Abbott Laboratories (e) Aptargroup, Inc. (e) Ecolab, Inc. (e) Huntsman Corp. (e) Johnson & Johnson (e) Clothing and Clothing Accessories Stores – 0.31% Nordstrom, Inc. (e) Computer and Electronic Product Manufacturing – 2.09% Danaher Corp. (e) Engility Holdings, Inc. (a)(e) 1 12 Harris Corp. (e) Intel Corp. L-3 Communications Holdings, Inc. (e) Raytheon Co. (e) Credit Intermediation and Related Activities – 0.31% Commerce Bancshares, Inc. (e) Electrical Equipment, Appliance, and Component Manufacturing – 0.31% Emerson Electric Co. (e) Food Manufacturing – 0.95% General Mills, Inc. (e) Kellogg Co. McCormick & Co, Inc. (e) Food Services and Drinking Places – 0.31% McDonald’s Corp. (e) General Merchandise Stores – 0.31% Costco Wholesale Corp. (e) The accompanying notes are an integral part of these financial statements. 10 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Investments (Continued) August 31, 2012 (Unaudited) Shares Value COMMON STOCKS – 22.29% (Continued) Health and Personal Care Stores – 0.08% Rite Aid Corp. (a)(e) $ Insurance Carriers and Related Activities – 0.63% Aflac, Inc. (e) Brown & Brown, Inc. (e) Machinery Manufacturing – 1.18% Dover Corp. (e) Illinois Tool Works, Inc. (e) Martin Marietta Materials, Inc. (e) Merchant Wholesalers, Durable Goods – 1.25% American Axle & Manufacturing Holdings, Inc. (a)(e) Delphi Automotive PLC (a)(d) WW Grainger, Inc. (e) Merchant Wholesalers, Nondurable Goods – 0.94% Procter & Gamble Co. (e) Sigma-Aldrich Corp. (e) Sysco Corp. (e) Miscellaneous Manufacturing – 0.31% Baxter International, Inc. (e) Oil and Gas Extraction – 3.20% Approach Resources, Inc. (a)(e) Chesapeake Energy Corp. Comstock Resources, Inc. (a)(e) Devon Energy Corp. (e) PDC Energy, Inc. (a)(e) Pioneer Natural Resources Co. (e) Rex Energy Corp. (a)(e) Suncor Energy, Inc. (e)(d) Paper Manufacturing – 0.16% Sealed Air Corp. (e) The accompanying notes are an integral part of these financial statements. 11 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Investments (Continued) August 31, 2012 (Unaudited) Shares Value COMMON STOCKS – 22.29% (Continued) Petroleum and Coal Products Manufacturing – 2.14% Chevron Corp. (e) $ ConocoPhillips (e) Exxon Mobil Corp. (e) HollyFrontier Corp. (e) Professional, Scientific, and Technical Services – 0.31% FactSet Research Systems, Inc. (e) Publishing Industries (except Internet) – 0.31% Microsoft Corp. (e) Rail Transportation – 0.31% Norfolk Southern Corp. (e) Securities, Commodity Contracts, and Other Financial Investments and Related Activities – 0.32% Eaton Vance Corp. (e) Support Activities for Mining – 0.38% Weatherford International Ltd. (a)(e)(d) Telecommunications – 0.63% AT&T, Inc. (e) Verizon Communications, Inc. (e) Transportation Equipment Manufacturing – 2.01% Ford Motor Co. (e) Lockheed Martin Corp. (e) Oshkosh Corp. (a)(e) Polaris Industries, Inc. (e) Triumph Group, Inc. (e) United Technologies Corp. (e) Utilities – 1.26% Entergy Corp. (e) National Fuel Gas Co. (e) Northeast Utilities (e) Southern Co. (e) The accompanying notes are an integral part of these financial statements. 12 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Investments (Continued) August 31, 2012 (Unaudited) Shares Value COMMON STOCKS – 22.29% (Continued) Wholesale Electronic Markets and Agents and Brokers – 0.31% Genuine Parts Co. (e) $ TOTAL COMMON STOCKS (Cost $5,562,733) BANK LOANS – 3.08% Chesapeake Energy Corp. 8.500%, 12/01/2017 (e) Sorenson Communications, Inc. 6.000%, 08/16/2013 TOTAL BANK LOANS (Cost $787,096) CORPORATE BONDS – 13.95% Air Transportation – 0.55% American Airlines, Inc. 10.500%, 10/15/2012 (e) Broadcasting (except Internet) – 0.06% Mediacom Broadband LLC 6.375%, 04/01/2023 (b) Clothing and Clothing Accessories Stores – 1.87% Burlington Coat Factory Warehouse Corp. 10.000%, 02/15/2019 (e) Claire’s Stores, Inc. 8.875%, 03/15/2019 9.000%, 03/15/2019(b)(e) Computer and Electronic Product Manufacturing – 0.37% CDW LLC 12.535%, 10/12/2017 Construction of Buildings – 0.51% DR Horton, Inc. 6.875%, 05/01/2013 Data Processing, Hosting and Related Services – 0.49% Level 3 Financing, Inc. 8.625%, 07/15/2020 Food and Beverage Stores – 0.16% Tops Holding Corp. 10.125%, 10/15/2015 The accompanying notes are an integral part of these financial statements. 13 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Investments (Continued) August 31, 2012 (Unaudited) Shares Value CORPORATE BONDS – 13.95% (Continued) Funds, Trusts, and Other Financial Vehicles – 0.78% Prospect Capital Corp. 5.375%, 10/15/2017 (b)(e) $ Health and Personal Care Stores – 0.91% Rite Aid Corp. 6.875%, 08/15/2013 9.500%, 06/15/2017 Motion Picture and Sound Recording Industries – 0.66% AMC Entertainment, Inc. 9.750%, 12/01/2020 (e) Paper Manufacturing – 1.00% Neenah Paper, Inc. (e) 7.375%, 11/15/2014 Real Estate – 0.89% Forest City Enterprises, Inc. 3.625%, 10/15/2014 (b)(e) Specialty Trade Contractors – 0.54% Visant Corp. 10.000%, 10/01/2017 (e) Telecommunications – 2.17% Intelsat Jackson Holdings SA – ADR 7.250%, 10/15/2020 (b)(e) Level 3 Financing, Inc. 8.750%, 02/15/2017 (e) Utilities – 0.62% Energy Future Intermediate Holding Co. LLC 11.750%, 03/01/2022 (b) Wood Product Manufacturing – 2.37% Ply Gem Industries, Inc. 8.250%, 02/15/2018 TOTAL CORPORATE BONDS (Cost $3,588,643) The accompanying notes are an integral part of these financial statements. 14 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Investments (Continued) August 31, 2012 (Unaudited) Principal Amount Value CONVERTIBLE BONDS – 18.38% Administrative and Support Services – 1.62% CBIZ, Inc. 4.875%, 10/01/2015(b)(e) $ $ Sotheby’s 3.125%, 06/15/2013 (e) Broadcasting (except Internet) – 1.01% Liberty Interactive LLC 3.125%, 03/30/2023 Chemical Manufacturing – 2.28% Gilead Sciences, Inc. 1.000%, 05/01/2014 (e) PDL BioPharma, Inc. 2.875%, 02/15/2015 (e) Computer and Electronic Product Manufacturing – 0.91% NetApp, Inc. 1.750%, 06/01/2013 (e) Construction of Buildings – 1.00% Lennar Corp. 2.000%, 12/01/2020 (b)(e) Electrical Equipment, Appliance, and Component Manufacturing – 0.98% General Cable Corp. 4.500%, 11/15/2029 (e) Food Manufacturing – 1.89% Smithfield Foods, Inc. 4.000%, 06/30/2013 (e) Tyson Foods, Inc. 3.250%, 10/15/2013 Funds, Trusts, and Other Financial Vehicles – 1.93% Host Hotels & Resorts LP 2.500%, 10/15/2029 (b)(e) The accompanying notes are an integral part of these financial statements. 15 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Investments (Continued) August 31, 2012 (Unaudited) Principal Amount Value CONVERTIBLE BONDS – 18.38% (Continued) Funds, Trusts, and Other Financial Vehicles – 1.93% (Continued) National Retail Properties, Inc. (e) 5.125%, 06/15/2028 $ $ Health and Personal Care Stores – 0.92% Omnicare, Inc. 3.750%, 04/01/2042 (e) Insurance Carriers and Related Activities – 0.88% American Equity Investment Life Holding Co. 3.500%, 09/15/2015 (b)(e) Management of Companies and Enterprises – 0.91% Covanta Holding Corp. 3.250%, 06/01/2014 (e) Merchant Wholesalers, Durable Goods – 0.92% PSS World Medical, Inc. 3.125%, 08/01/2014 (b)(e) Professional, Scientific, and Technical Services – 1.09% CACI International, Inc. 2.125%, 05/01/2014 (e) Publishing Industries (except Internet) – 0.84% Symantec Corp. 1.000%, 06/15/2013 (e) Telecommunications – 1.20% XM Satellite Radio, Inc. 7.000%, 12/01/2014 (b)(e) TOTAL CONVERTIBLE BONDS (Cost $4,484,176) Shares CONVERTIBLE PREFERRED STOCKS – 1.56% Air Transportation – 0.65% Continental Airlines Finance Trust II (a)(e) Merchant Wholesalers, Nondurable Goods – 0.84% Universal Corp. (e) The accompanying notes are an integral part of these financial statements. 16 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Investments (Continued) August 31, 2012 (Unaudited) Shares Value CONVERTIBLE PREFERRED STOCKS – 1.56% (Continued) Rental and Leasing Services – 0.07% United Rentals Trust I (a)(e) $ TOTAL CONVERTIBLE PREFERRED STOCKS (Cost $410,072) EXCHANGE-TRADED FUNDS – 12.19% iShares Barclays 1-3 Year Credit Bond Fund (e) iShares Barclays 1-3 Year Treasury Bond Fund (e) iShares Barclays MBS Bond Fund (e) iShares Floating Rate Note Fund (e) iShares iBoxx $ High Yield Corporate Bond Fund (e) Market Vectors High Yield Municipal Index ETF (e) PIMCO 0-5 Year High Yield Corporate Bond Index Fund (e) TOTAL EXCHANGE-TRADED FUNDS (Cost $3,146,187) PURCHASED OPTIONS – 0.57% Call Options – 0.02% S&P 500 Index Expiration: September 2012, Exercise Price $1,550.00 1 15 Expiration: September 2012, Exercise Price $1,600.00 6 30 Expiration: October 2012, Exercise Price $1,475.00 10 Expiration: October 2012, Exercise Price $1,600.00 14 Put Options – 0.55% S&P 500 Index Expiration: September 2012, Exercise Price $1,225.00 1 75 Expiration: September 2012, Exercise Price $1,250.00 6 Expiration: October 2012, Exercise Price $1,250.00 16 SPDR S&P rust Expiration: March 2013, Exercise Price $115.00 65 Expiration: December 2013, Exercise Price $120.00 20 Expiration: December 2013, Exercise Price $115.00 TOTAL PURCHASED OPTIONS (Cost $200,144) The accompanying notes are an integral part of these financial statements. 17 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Investments (Continued) August 31, 2012 (Unaudited) Principal Amount Value SHORT-TERM INVESTMENTS – 26.87% Money Market Funds – 26.87% Fidelity Institutional Money Market Portfolio, 0.172% (c)(e) $ $ STIT – Liquid Assets Portfolio, 0.168% (c)(e) TOTAL SHORT-TERM INVESTMENTS (Cost $7,561,434) Total Investments (Cost $25,740,485) – 98.89% Liabilities in Excess of Other Assets – 1.11% ) TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. ADRAmerican Depositary Receipt (a) Non-income producing security. (b) 144A security is either fully or partially restricted to resale. The aggregate value of restricted securities at August 31, 2012 was $2,427,140 which represented 9.3% of net assets. (c) Variable rate security. The rate shown is as of August 31, 2012. (d) Foreign issued security. (e) All or a portion of this security is pledged as collateral for written options and amounts due to broker. See Note 2 in the Notes to the Financial Statements. The accompanying notes are an integral part of these financial statements. 18 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Options Written August 31, 2012 (Unaudited) Contracts Value CALL OPTIONS S&P 500 Index Expiration: June 2013, Exercise Price $1,550 3 $ Expiration: September 2012, Exercise Price $1,375 1 Expiration: September 2012, Exercise Price $1,400 6 Expiration: October 2012, Exercise Price $1,400 16 Expiration: March 2013, Exercise Price $1,600 2 Expiration: December 2013, Exercise Price $1,550 18 PUT OPTIONS S&P 500 Index Expiration: September 2012, Exercise Price $1,375 1 Expiration: September 2012, Exercise Price $1,400 6 Expiration: October 2012, Exercise Price $1,400 16 TOTAL OPTIONS WRITTEN (Premiums Received $225,515) $ The accompanying notes are an integral part of these financial statements. 19 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Securities Sold Short August 31, 2012 (Unaudited) Shares Value COMMON STOCKS American Equity Investment Life Holding Co. $ AOL, Inc.(1) Apache Corp. Baker Hughes, Inc. BorgWarner, Inc.(1) CACI International, Inc.(1) Carrizo Oil & Gas, Inc.(1) Caterpillar, Inc. CBIZ, Inc.(1) Charter Communications, Inc.(1) Chevron Corp. Continental Resources, Inc.(1) Covanta Holding Corp. Dow Chemical Co. Eaton Corp. Forest City Enterprises, Inc.(1) General Cable Corp.(1) General Dynamics Corp. Gilead Sciences, Inc.(1) Host Hotels & Resorts, Inc. Illinois Tool Works, Inc. Lennar Corp. National Retail Properties, Inc. NetApp, Inc.(1) Northern Oil & Gas, Inc.(1) Omnicare, Inc. PDL BioPharma, Inc. PSS World Medical, Inc.(1) Rockwell Collins, Inc. Royal Dutch Shell PLC – ADR Sirius XM Radio, Inc.(1) Smithfield Foods, Inc.(1) Sotheby’s SPDR S&P rust(2) Stone Energy Corp.(1) Symantec Corp.(1) Time Warner Cable, Inc. Time Warner, Inc. Tyson Foods, Inc. United Continental Holdings, Inc.(1) United Rentals, Inc.(1) Universal Corp. Valero Energy Corp. TOTAL COMMON STOCKS (Proceeds $5,711,813) $ The accompanying notes are an integral part of these financial statements. 20 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Securities Sold Short (Continued) August 31, 2012 (Unaudited) Principal Amount Value CORPORATE BONDS Nonmetallic Mineral Product Manufacturing Reynolds Group Issuer LLC 9.875%, 08/15/2019 $ $ TOTAL CORPORATE BONDS (Proceeds $208,057) TOTAL SECURITIES SOLD SHORT (Proceeds $5,919,870) $ ADR American Depositary Receipt Non-income producing security. Exchange-Traded fund. The accompanying notes are an integral part of these financial statements. 21 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Open Futures Contracts August 31, 2012 (Unaudited) Number Unrealized of Contracts Notional Settlement Appreciation/ Description Sold Value Month (Depreciation) Bovespa Index 5 $ Oct-12 $ Brent Crude Future 1 Oct-12 ) Corn Future 1 Dec-12 ) Soybean Future 1 Mar-13 ) Wheat Future 1 Dec-12 Total Futures Contracts Sold $ $ ) Number Unrealized of Contracts Notional Settlement Appreciation/ Description Purchased Value Month (Depreciation) U.S. Long Bond 1 $ Dec-12 $ Total Futures Contracts Purchased $ $ The accompanying notes are an integral part of these financial statements. 22 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Open Forward Currency Contracts August 31, 2012 (Unaudited) Net Contract Fair Unrealized Purchase Settlement Amount Value Gain (Loss) Contracts Date Counterparty (USD) (USD) (USD) EUR 9/19/12 Merril Lynch $ $ $ EUR 9/19/12 Merril Lynch ILS 9/19/12 Merril Lynch ) MXN 9/19/12 Merril Lynch NGN 10/15/12 Citibank TRY 9/19/12 Merrill Lynch UAH 10/31/12 Citibank ZAR 9/19/12 Merrill Lynch ) Total Purchase Contracts Sale Contracts: EGP 5/8/13 Citibank ) ) ) EGP 3/4/13 Merrill Lynch ) MXN 9/19/12 Merrill Lynch ) ) ) ILS 9/19/12 Merrill Lynch ) ) ) ZAR 9/19/12 Merrill Lynch ) ) EUR 9/19/12 Merrill Lynch ) ) EUR 9/19/12 Merrill Lynch ) Total Sales Contracts ) ) ) Net Value of Outstanding Forward Currency Contracts $ $ $ EGP – Egyptian Pound EUR – Euro ILS – Israeli Shekel MXN – Mexican Peso NGN – Nigerian Naira TRY – Turkish Lira UAH – Ukraine Hryvnia ZAR – South African Rand The accompanying notes are an integral part of these financial statements. 23 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Interest Rate Swaps August 31, 2012 (Unaudited) Unrealized Reference Pay/Receive Expiration Notional Appreciation/ Counterparty Entity Fixed Rate Fixed Rate Date Amount (Depreciation) Citibank N.A. Citibank N.A. Receive % 7/2/22 $ $ 22 Citibank N.A. Citibank N.A. Pay )% 7/2/17 ) $ ) The accompanying notes are an integral part of these financial statements. 24 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Credit Default Swaps August 31, 2012 (Unaudited) Unrealized Reference Expiration Interest Rate Notional Premium Appreciation/ Counterparty Entity Date Paid Amount Paid (Depreciation) Citibank N.A. Avon 9/20/17 (1.00)% $ $ $ ) Products, Inc. 6.500%, 3/01/2019 Citibank N.A. Best Buy 9/20/17 (1.00)% Co. 5.500%, 3/15/2021 Citibank N.A. J.C. 9/20/17 (1.00)% ) Penney Co., Inc. 6.375%, 10/15/2036 $ $ ) The accompanying notes are an integral part of these financial statements. 25 COLLINS ALTERNATIVE SOLUTIONS FUND(1) Statement of Assets and Liabilities August 31, 2012 (Unaudited) ASSETS Investments, at value (cost $25,740,485) $ Foreign Currency, at value (cost $4,437) Cash Receivables: Premiums paid on open swap contracts Unrealized appreciation on open swap contracts Unrealized appreciation on forward currency exchange contracts Unrealized appreciation on futures contracts Investments sold Fund shares sold Dividends and interest Deposits at broker Other assets TOTAL ASSETS LIABILITIES Written options, at value (premiums received $225,515) Short securities, at value (premiums received $5,919,870) Payables: Investments purchased To affiliates To adviser Dividends and interest on short positions Unrealized depreciation on open swap contracts Unrealized depreciation on forward currency exchange contracts Accrued expenses and other liabilities TOTAL LIABILITIES NET ASSETS $ Net assets consist of: Paid-in capital $ Accumulated net investment loss ) Undistributed net realized gain Net unrealized appreciation (depreciation) on: Investments Futures contracts Swap contracts ) Forward contracts Securities sold short ) Foreign currency translation ) Purchased options ) Written options ) NET ASSETS $ Net assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value and redemption price per share $ Fund commenced operations on April 30, 2012. The accompanying notes are an integral part of these financial statements. 26 COLLINS ALTERNATIVE SOLUTIONS FUND Statement of Operations For the Period Ended August 31, 2012 (Unaudited)(1) INVESTMENT INCOME Dividend income(2) $ Interest income TOTAL INVESTMENT INCOME EXPENSES Investment advisory fees Administration and accounting fees Interest expenses Dividend expense Federal and state registration fees Transfer agent fees and expenses Audit and tax fees Legal fees Chief Compliance Officer fees and expenses Reports to shareholders Custody fees Trustees’ fees and related expenses Other expenses TOTAL EXPENSES Less waivers and reimbursement by Adviser (Note 3) ) NET EXPENSES NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain (loss) on: Investments $ Futures contracts ) Swap contracts ) Forward contracts Securities sold short ) Foreign currency translation Purchased options ) Written options Net change in unrealized appreciation (depreciation) on: Investments Futures contracts Swap contracts ) Forward contracts Securities sold short ) Foreign currency translation ) Purchased options ) Written options ) NET REALIZED AND UNREALIZED GAIN ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ Fund commenced operations on April 30, 2012. Net of $86 in foreign withholding tax. The accompanying notes are an integral part of these financial statements. 27 COLLINS ALTERNATIVE SOLUTIONS FUND Statement of Changes in Net Assets Period Ended August 31, 2012(1) (Unaudited) FROM OPERATIONS Net investment loss $ ) Net realized gain (loss) on: Investments Futures contracts ) Swap contracts ) Forward contracts Securities sold short ) Foreign currency translation Purchased options ) Written options Net change in unrealized appreciation (depreciation) on: Investments Futures contracts Swap contracts ) Forward contracts Securities sold short ) Foreign currency translation ) Purchased options ) Written options ) Net increase in net assets from operations FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Payments for shares redeemed ) Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of Period — End of Period $ ACCUMULATED NET INVESTMENT LOSS $ ) Fund commenced operations on April 30, 2012. The accompanying notes are an integral part of these financial statements. 28 COLLINS ALTERNATIVE SOLUTIONS FUND Financial Highlights Per Share Data for a Share Outstanding Throughout the Period Period Ended August 31, 2012(1) (Unaudited) Net Asset Value, Beginning of Period $ Income from investment operations: Net investment loss(2) ) Net realized and unrealized gain on investments Total from investment operations Net Asset Value, End of Period $ Total return(3)(4) % Supplemental Data and Ratios: Net assets, end of period (000’s) $ Ratio of expenses to average net assets: Before waivers and reimbursements of expenses(5) % Excluding dividends and interest expense on short positions(5) % After waivers and reimbursements of expenses(5) % Excluding dividends and interest expense on short positions(5) % Ratio of net investment loss to average net assets: Before waivers and reimbursements of expenses(5)(6) )% After waivers and reimbursements of expenses(5)(6) )% Portfolio turnover rate(4)(7) % Fund commenced operations on April 30, 2012. Per share net investment loss was calculated using average shares outstanding. Total return in the table represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends. Not annualized. Annualized. The net investment loss ratios include dividends, amortization and interest expense on short positions. Consists of long-term investments only; excludes securities sold short and derivative instruments. The accompanying notes are an integral part of these financial statement.s 29 COLLINS ALTERNATIVE SOLUTIONS FUND Notes to Financial Statements August 31, 2012 (Unaudited) Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001. The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. The Collins Alternative Solutions Fund (the “Fund”) represents a distinct series with its own investment objectives and policies within the Trust. The investment objective of the Fund is long-term capital appreciation through absolute returns while maintaining a low correlation over time with the major equity and bond markets. The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value. The assets of the Fund are segregated, and a shareholder’s interest is limited to the Fund in which shares are held. The Fund became effective and commenced operations on April 30, 2012, with respect to the Institutional Class shares. As of the date of this report, the Class A shares have not commenced operations. Costs incurred by the Fund in connection with the organization, registration and the initial public offering of shares were paid by Collins Capital Investments, LLC (the “Adviser”), the Fund’s investment adviser. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of the financial statements. These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). (a) Investment Valuation Each security owned by the Fund that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued. When the security is listed on more than one exchange, the Fund will use the price of the exchange that the Fund generally considers to be the principal exchange on which the stock is traded. Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price. If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation. If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. When market quotations are not readily available, any security or other asset is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees. These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual fair value. The intended effect of using fair value pricing procedures is to ensure that the Fund is accurately priced. Debt securities other than short-term instruments are valued at the mean between the closing bid and asked prices provided by a pricing service (“Pricing Service”). If the 30 COLLINS ALTERNATIVE SOLUTIONS FUND Notes to Financial Statements (Continued) August 31, 2012 (Unaudited) closing bid and asked prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models. Short-term debt securities such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost. If a short-term debt security has a maturity of greater than 60 days, it is valued at market price. Any discount or premium is accreted or amortized on a straight-line basis until maturity. Exchange traded options are valued at the composite price, using the National Best Bid and Offer quotes (“NBBO”). NBBO consists of the highest bid price and lowest ask price across any of the exchanges on which an option is quoted, thus providing a view across the entire U.S. options marketplace. Specifically, composite pricing looks at the last trades on the exchanges where the options are traded. If there are no trades for the option on a given business day, composite option pricing calculates the mean of the highest bid price and lowest ask price across the exchanges where the option is traded. Futures contracts are valued at the last sale price at the closing of trading on the relevant exchange or board of trade. If there was no sale on the applicable exchange or board of trade on such day, they are valued at the average of the quoted bid and ask prices as of the close of such exchange of board of trade. Forward currency contracts are presented at fair value measured by the difference between the forward exchange rates (“forward rates”) at the dates of the entry into the contracts and the forward rates at the reporting date, and such differences are included in the Statement of Assets and Liabilities. Swap agreements are generally traded over the counter and are valued by a Pricing Service using observable inputs. In the event the Adviser determines the price of a swap in this manner does not represent market value, the fair value of the subject swap shall be determined in accordance with the Trust’s fair value procedures. Redeemable securities issued by open-end, registered investment companies, including money market funds, are valued at the net asset value (“NAV”) of such companies for purchase and/or redemption orders placed on that day. Financial Accounting Standards Board (“FASB”) Accounting Standards Codification, “Fair Value Measurements and Disclosures” Topic 820 (“ASC 820”), establishes an authoritative definition of fair value and sets out a hierarchy for measuring fair value. ASC 820 requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value. ASC 820 also requires enhanced disclosure regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for major security types. These inputs are summarized in the three broad levels listed below: 31 COLLINS ALTERNATIVE SOLUTIONS FUND Notes to Financial Statements (Continued) August 31, 2012 (Unaudited) Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments carried at fair value as of August 31, 2012: Level 1 Level 2 Level 3(3) Total Assets(1): Common Stocks $ $
